Exhibit 10.2

 

EXECUTIVE SEVERANCE AGREEMENT

 

September 4, 2003

 

Dear Kevin Sullivan,

 

Based on your current position with Entrust, Inc. (“Entrust” or the “Company”),
you, are eligible for certain executive severance benefits approved by the
Company’s Board of Directors at its August 1, 2003 meeting and described in this
Executive Severance Agreement (“Agreement”).

 

The proposed severance arrangement would provide you with severance benefits in
the event that you experience an Involuntary Termination (as defined below) of
employment with Entrust. The arrangement is intended to reduce uncertainty over
severance treatment in the event of an Involuntary Termination and to create an
incentive for you to continue to focus on leading and executing our business
plan.

 

Subject to the terms described below, if you experience an Involuntary
Termination of your employment with the Company, you will be entitled to
continuation of your then-current base salary for nine (9) months (the
“Severance Period”). During the Severance Period, you will also remain eligible
to participate in any Entrust-provided benefit plans and programs in which you
participated prior to separation under the terms of the controlling plans,
programs or policies. However, you will not be eligible for any bonuses during
the Severance Period, unless the bonuses were accrued and payable prior to the
date of an Involuntary Termination, nor will you be eligible for salary
increases, new stock option grants, or continued accrual of vacation or sick
leave during the Severance Period. Any currently held stock options will
continue to vest during the Severance Period. Salary and bonus payments during
the Severance Period will be made less appropriate deductions and withholdings
and will be paid in according with the Company’s normal payroll practices.
Benefit continuation will be subject to the terms and employee contributions
rates generally applicable under the controlling plan, program, or policy.

 

For purposes of your right to severance benefits, an Involuntary Termination
shall mean termination of your employment by Entrust without “Cause” or by means
of a “Constructive Dismissal”. For purposes of this Agreement, “Cause” shall
mean: (i) willful misconduct or gross negligence in carrying out your assigned
duties; (ii) knowing violation of any reasonable rule, direction, or policy of
the Company, its President, or its Board; (iii) any act of misappropriation,
embezzlement, intentional fraud, or similar conduct involving the Company; (iv)
conviction or a plea of nolo contendere or the equivalent to a felony; (v)
failure to comply with all material applicable laws and regulations in
performing your duties and responsibilities for the Company; and (vi) abuse of
alcohol or of any controlled substance. For purposes of this Agreement,
“Constructive Dismissal” shall mean: (i) a material reduction in your base
salary, other than in proportion to a general reduction of every officer’s base
salary; or (ii) your relocation to a facility or location more than fifty (50)
miles from your then-current location without your express written consent.

 

Except as expressly provided for herein, this Agreement does not change the
terms, conditions, or status of your employment as they existed prior to the
execution of this Agreement. The terms, conditions, and status of your
employment cannot be changed by any statement, promise, policy, or course of
conduct other than a written agreement signed by the Chief Executive Officer of
Entrust.

 

Eligibility for benefits under this Agreement is contingent upon: (i) timely
signing and returning this Agreement; and (ii) in the event of an Involuntary
Termination, timely signing and returning a standard severance agreement and
release provided at that time by the Company. Moreover, you agree that if at any
time during the severance period Entrust reasonably determines that you have
violated the terms of the Confidentiality Agreement that you executed prior to
staring work for Entrust, Entrust may halt any further payments of salary or
bonus thereafter.

 



--------------------------------------------------------------------------------

Nothing in this Agreement alters your rights, as an officer of Entrust, to
accelerated vesting of all outstanding options granted during the period of your
appointment as an officer in the event of an “Acquisition Event” as further
explained in the controlling stock option agreement or agreements.

 

If accepted by you, the terms of this Agreement will supercede the terms of any
and all prior agreements you may have with Entrust with respect to retention or
severance rights. Accordingly, in the event of any conflict, the terms of this
Agreement shall govern. Any questions you may have regarding this Agreement or
the Program should be directed to the Chief Executive Officer or the Vice
President of Human Relations of Entrust.

 

Entrust, Inc.

 

/s/ James D. Kendry

--------------------------------------------------------------------------------

James D. Kendry

Vice President, Chief Governance Officer

 

I have read the foregoing Executive Severance Agreement, I understand its terms,
and I accept and agree to those terms this 5th day of September, 2003.

 

/s/ Kevin Sullivan

--------------------------------------------------------------------------------

Kevin Sullivan

 